DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 7-8, 11, 14-15, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Corneille et al. (US PGPUB 2005/0075115; hereinafter “Corneille”) in view of Hardy (US PGPUB 2018/0063088; hereinafter “Hardy”), Nguyen (US PGPUB 2016/0034265; hereinafter “Nguyen”), Csaszar (US PGPUB 2015/0026675; hereinafter “Csaszar”) and Fernandez-Ruiz et al. (US PGPUB 2013/0152067; hereinafter “Fernandez-Ruiz”).
Claim 1: (Currently Amended)
Corneille teaches a system for automatically provisioning applications, comprising: 
a client device comprising a processor and a memory ([0228] “the present invention provides the ability to automatically download and install software onto the mobile devices 102 as well as provision mobile devices,” wherein the software is downloaded and installed on to some form of a device memory. [0280] “the application manager 3702 may poll the mobile device 102 to check the processor type.”); and 
machine-readable instructions stored in the memory that, when executed by the processor, cause the client device to ([0272] “The mobile device 102 should include at least an operating system (e.g.--PPC 2002 Operating System and above) that is installed on the mobile device 102.” [0300] “All ASP pages supporting the mobile software provisioning tool 3700 may be written in VBScript (Visual Basic Script), which is an interpreted script language based on a subset of Visual Basic. Client-side VBScript may also be implemented within the software provisioning tool 3600,” wherein the 
receive a set of packages from the provisioning service; and install on the client device each package in the set of packages ([0022] “a software provisioning tool system that facilitates the download and installation of software and connection settings onto the mobile device via a web browser.” [0233] “configure the data model in order to make new software applications available through the mobile provisioning tool system 103. … Choosing this software package from the Software Configuration list 3402 would later download and install all software associated with that package on the selected device 102.” [0235] “This sets into motion the automatic installation of all software packages and connection settings included in the software configuration.” [0284] “all software CAB installation files 3802 to be loaded on the mobile device 102 may be stored on the web server.”).

With further regard to Claim 1, Corneille does not teach the following, however, Hardy teaches causing the client device to:
retrieve a command inserted into a command queue in an instance in which the client device is enrolled with a management service ([0022] “device record 120 might also include or be associated with a command queue through which the management service 113 can manage an enrolled host device 106.” [0023] “the management service 113 can cause a host management component 126 to control use of the host device 106 or provision data to the host device 106 through use of a command queue provided by the management service 113. The management service 113 can store commands in , 
the command comprising a locator of a provisioning service ([0024] “the contents of the command queue can include a resource or a client application that the host management component 126 causes to be installed on the host device 106, which the host device 106 may access through a specified uniform resource locator (URL),” wherein the “URL” is the “locator”.);
 in an instance in which the command is executed or performed by the client device, send a query to the provisioning service ([0023] “the contents of the command queue can include a command that the host management component 126 causes to be executed on the host device 106.” [0025] “the command queue can be leveraged to enforce compliance rules 119 on an enrolled host device 106.” [0030] “A compliance rule 119 can also identify a list of required applications that must be installed on the host device 106.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Corneille with the command queue and command as taught by Hardy in order to “improve the functioning of computer systems and networks … while reducing the configuration and user-education burden imposed by previous solutions” (Hardy [0015]).

With further regard to Claim 1, Corneille in view of Hardy does not teach the following, however, Nguyen teaches causing the client device to:

send a query to the provisioning service for the set of packages to install on the client device ([0012] “In an embodiment, the provisioning application downloads the applications onto the device after receiving login information from the user.” [0029] “If an app is missing, the provisioning app prompts the smartphone to download it.” See also Claim 3 of Nguyen, “after receiving login information from a user, downloading at least two applications onto the used mobile device.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Corneille in view of Hardy with the detection of a logon event and subsequent package installation as taught by Nguyen “in order to render [a mobile device] easily usable for a new consumer” (Nguyen [0019]).

With further regard to Claim 1, Corneille in view of Hardy and Nguyen does not teach the following, however, Csaszar teaches 
the query comprising an identifier for the user account and device information, wherein the device information comprises an identifier of the client device ([0054] “a unique identifier identifying client device … client installation module 136 can receive the unique identifier from client device 102i as part of the request to download the client-side application.” [0064] “the method begins at block 205 where the content 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Corneille in view of Hardy and Nguyen with the query comprising identifying information as taught by Csaszar since this identifying information “can be used for reporting, pre-populating data during the installation process, customizing the installation process, etc” (Csaszar [0009]).

With further regard to Claim 1, Corneille in view of Hardy, Nguyen and Csaszar does not teach the following, however, Fernandez-Ruiz teaches 
wherein the device information comprises a list of packages currently installed on the client device ([0056] “The update request includes a list of currently installed and additional packages it wants to acquire. Package management unit 812 checks the package list and obtains package dependencies from dependencies database 814”); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Corneille in view of Hardy, Nguyen and Csaszar with the query comprising installed package information as taught by Fernandez-Ruiz since this information can be used to “ensure that the client device receives not only the packages it requests, but also additional, and dependent packages that should be served to ensure that the application is fully upgraded and able to operate” (Fernandez-Ruiz [0056]), thereby simplifying the installation process.

Claim 4:
Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz teaches the system of claim 1, and Corneille further teaches:
wherein at least one package in the set of packages comprises an application to be installed on the client device and configuration settings for the application to be installed on the client device ([0233] “An example of a software configuration might be 

Claim 7:
Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz teaches the system of claim 1, and Nguyen further teaches:
wherein the logon event is a first instance of a logon to the client device with the user account ([0029] “FIG. 2 shows the usage of the provisioning app. When the smartphone starts for the first time, a user is prompted to enter their login information and the provisioning app runs automatically.”).

Claim 8: (Currently Amended)
Corneille teaches a method for automatically provisioning applications, comprising: 
receiving a set of packages from the provisioning service; and installing on a client device each package in the set of packages ([0022] “a software provisioning tool system that facilitates the download and installation of software and connection settings onto the mobile device via a web browser.” [0233] “configure the data model in order to make new software applications available through the mobile provisioning tool system 103. … Choosing this software package from the Software Configuration list 3402 would later download and install all software associated with that package on the selected device 102.” [0235] “This sets into motion the automatic installation of all software packages and connection settings included in the software configuration.” [0284] “all software CAB installation files 3802 to be loaded on the mobile device 102 may be stored on the web server.”).

With further regard to Claim 8, Corneille does not teach the following, however, Hardy teaches:
retrieving a command inserted into a command queue in an instance in which the client device is enrolled with a management service ([0022] “device record 120 might also include or be associated with a command queue through which the management service 113 can manage an enrolled host device 106.” [0023] “the management service 113 can cause a host management component 126 to control use of the host device , 
the command comprising a locator of a provisioning service ([0024] “the contents of the command queue can include a resource or a client application that the host management component 126 causes to be installed on the host device 106, which the host device 106 may access through a specified uniform resource locator (URL),” wherein the “URL” is the “locator”.);
 in an instance in which the command is executed or performed by the client device, send a query to the provisioning service ([0023] “the contents of the command queue can include a command that the host management component 126 causes to be executed on the host device 106.” [0025] “the command queue can be leveraged to enforce compliance rules 119 on an enrolled host device 106.” [0030] “A compliance rule 119 can also identify a list of required applications that must be installed on the host device 106.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Corneille with the command queue and command as taught by Hardy in order to “improve the functioning of computer systems and networks … while reducing the configuration and user-education burden imposed by previous solutions” (Hardy [0015]).


detecting a logon event for the client device, the logon event being associated with a user account ([0029] “FIG. 2 shows the usage of the provisioning app. When the smartphone starts for the first time, a user is prompted to enter their login information and the provisioning app runs automatically.”); and
sending a query to the provisioning service for a set of packages to install on the client device ([0012] “In an embodiment, the provisioning application downloads the applications onto the device after receiving login information from the user.” [0029] “If an app is missing, the provisioning app prompts the smartphone to download it.” See also Claim 3 of Nguyen, “after receiving login information from a user, downloading at least two applications onto the used mobile device.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Corneille in view of Hardy with the detection of a logon event and subsequent package installation as taught by Nguyen “in order to render [a mobile device] easily usable for a new consumer” (Nguyen [0019]).

With further regard to Claim 8, Corneille in view of Hardy and Nguyen does not teach the following, however, Csaszar teaches 
the query comprising an identifier for the user account and device information, wherein the device information comprises an identifier of the client device ([0054] “a unique identifier identifying client device … client installation module 136 can receive 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Corneille in view of Hardy and Nguyen with the query comprising identifying information as taught by Csaszar since this identifying information “can be used for reporting, pre-populating data during the installation process, customizing the installation process, etc” (Csaszar [0009]).

With further regard to Claim 8, Corneille in view of Hardy, Nguyen and Csaszar does not teach the following, however, Fernandez-Ruiz teaches 
wherein the device information comprises a list of packages currently installed on the client device ([0056] “The update request includes a list of currently installed and additional packages it wants to acquire. Package management unit 812 checks the 
receiving the set of packages, wherein the set of packages is based at least in part on the list of packages currently installed on the client device ([0071] “Package management unit 812 receives as input, lists of required packages and currently installed packages. Package management 812 then uses this received input to cross reference a dependencies database to determine what other packages may be required in addition to those required for the requested updates. Once the entire package list is determined by package management unit 812, the updates in the form of packages are deployed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Corneille in view of Hardy, Nguyen and Csaszar with the query comprising installed package information as taught by Fernandez-Ruiz since this information can be used to “ensure that the client device receives not only the packages it requests, but also additional, and dependent packages that should be served to ensure that the application is fully upgraded and able to operate” (Fernandez-Ruiz [0056]), thereby simplifying the installation process.

Claim 11:
Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz teaches the method of claim 8, and Corneille further teaches:


Claim 14:
Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz teaches the method of claim 8, and Nguyen further teaches:


Claim 15: (Currently Amended)
Corneille teaches a non-transitory computer-readable medium for automatically provisioning applications, the non-transitory computer-readable medium comprising machine-readable instructions that, when executed by a processor, cause a computing device to at least ([0272] “The mobile device 102 should include at least an operating system (e.g.--PPC 2002 Operating System and above) that is installed on the mobile device 102.” [0300] “All ASP pages supporting the mobile software provisioning tool 3700 may be written in VBScript (Visual Basic Script), which is an interpreted script language based on a subset of Visual Basic. Client-side VBScript may also be implemented within the software provisioning tool 3600,” wherein the “operating system” and “Client-side VBScript” are instructions which are stored in the mobile device memory, i.e. ‘client-side’, and executed by the mobile device processor.):  
receive a set of packages from a provisioning service; and install on a computing device each package in the set of packages.   ([0022] “a software provisioning tool system that facilitates the download and installation of software and connection settings onto the mobile device via a web browser.” [0233] “configure the data model in order to make new software applications available through the mobile provisioning tool system 103. … Choosing this software package from the Software Configuration list 3402 would 

With further regard to Claim 15, Corneille does not teach the following, however, Hardy teaches causing the computing device to at least:
retrieve a command inserted into a command queue in an instance in which the client device is enrolled with a management service ([0022] “device record 120 might also include or be associated with a command queue through which the management service 113 can manage an enrolled host device 106.” [0023] “the management service 113 can cause a host management component 126 to control use of the host device 106 or provision data to the host device 106 through use of a command queue provided by the management service 113. The management service 113 can store commands in a command queue associated with a particular host device 106 and can configure the host management component 126 executed by the host device 106 to retrieve the contents of the command queue.”), 
the command comprising a locator of a provisioning service ([0024] “the contents of the command queue can include a resource or a client application that the host management component 126 causes to be installed on the host device 106, which the host device 106 may access through a specified uniform resource locator (URL),” wherein the “URL” is the “locator”.);
in an instance in which the command is executed or performed by the client device, send a query to the provisioning service ([0023] “the contents of the command queue can include a command that the host management component 126 causes to be executed on the host device 106.” [0025] “the command queue can be leveraged to enforce compliance rules 119 on an enrolled host device 106.” [0030] “A compliance rule 119 can also identify a list of required applications that must be installed on the host device 106.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Corneille with the command queue and command as taught by Hardy in order to “improve the functioning of computer systems and networks … while reducing the configuration and user-education burden imposed by previous solutions” (Hardy [0015]).

With further regard to Claim 15, Corneille in view of Hardy does not teach the following, however, Nguyen teaches causing the client device to:
detect a logon event for the computing device, the logon event being associated with a user account ([0029] “FIG. 2 shows the usage of the provisioning app. When the smartphone starts for the first time, a user is prompted to enter their login information and the provisioning app runs automatically.”); and
send a query to the provisioning service for a set of packages to install on the computing device ([0012] “In an embodiment, the provisioning application downloads the applications onto the device after receiving login information from the user.” [0029] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Corneille in view of Hardy with the detection of a logon event and subsequent package installation as taught by Nguyen “in order to render [a mobile device] easily usable for a new consumer” (Nguyen [0019]).

With further regard to Claim 15, Corneille in view of Hardy and Nguyen does not teach the following, however, Csaszar teaches 
the query comprising an identifier for the user account and device information, wherein the device information comprises an identifier of the client device ([0054] “a unique identifier identifying client device … client installation module 136 can receive the unique identifier from client device 102i as part of the request to download the client-side application.” [0064] “the method begins at block 205 where the content management system receives an installation request from a client device. The installation request can be a request to install a client-side application on the client device.” [0069] “the installation request can include data such as a unique device identifier identifying the client device or account credentials.” [0078] “the pre-authorization request can include data tagged in a light installer used to install the client-side application on the client device. This can include an account identifier identifying a user account associated with the client device that originally downloaded the light 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Corneille in view of Hardy and Nguyen with the query comprising identifying information as taught by Csaszar since this identifying information “can be used for reporting, pre-populating data during the installation process, customizing the installation process, etc” (Csaszar [0009]). 

With further regard to Claim 15, Corneille in view of Hardy, Nguyen and Csaszar does not teach the following, however, Fernandez-Ruiz teaches 
wherein the device information comprises a list of packages currently installed on the client device ([0056] “The update request includes a list of currently installed and additional packages it wants to acquire. Package management unit 812 checks the package list and obtains package dependencies from dependencies database 814”); and 
receive the set of packages, wherein the set of packages is based at least in part on the list of packages currently installed on the client device ([0071] “Package management unit 812 receives as input, lists of required packages and currently installed packages. Package management 812 then uses this received input to cross reference a dependencies database to determine what other packages may be required in addition to those required for the requested updates. Once the entire package list is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Corneille in view of Hardy, Nguyen and Csaszar with the query comprising installed package information as taught by Fernandez-Ruiz since this information can be used to “ensure that the client device receives not only the packages it requests, but also additional, and dependent packages that should be served to ensure that the application is fully upgraded and able to operate” (Fernandez-Ruiz [0056]), thereby simplifying the installation process.

Claim 18:
Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz teaches the non-transitory computer-readable medium of claim 15, and Corneille further teaches:
wherein at least one package in the set of packages comprises an application to be installed on the computing device and configuration settings for the application to be installed on the computing device ([0233] “An example of a software configuration might be Synchrologic+Offline Menu. Choosing this software package from the Software Configuration list 3402 would later download and install all software associated with that package on the selected device 102. Thus, in the present example SQL Server CE, Synchrologic client, Offline Menu, and connection settings may all be downloaded and installed onto the cradled mobile device 102.” [0236] “Once the process has finished, the mobile device 102 will be completely ready or almost ready for use … all software 

Claim 20: 
Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz teaches the non-transitory computer-readable medium of claim 15, and Nguyen further teaches:
wherein the logon event is a first instance of a logon to the computing device with the user account ([0029] “FIG. 2 shows the usage of the provisioning app. When the smartphone starts for the first time, a user is prompted to enter their login information and the provisioning app runs automatically.”).

Claim 21: (New)
Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz teaches the system of claim 1, and Hardy further teaches:
wherein the command is retrieved over a network ([0023] “the management service 113 can cause a host management component 126 to control use of the host 

Claim 22: (New)
Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz teaches the method of claim 8, and Hardy further teaches:
wherein the command is retrieved over a network ([0023] “the management service 113 can cause a host management component 126 to control use of the host device 106 or provision data to the host device 106 through use of a command queue provided by the management service 113. The management service 113 can store commands in a command queue associated with a particular host device 106 and can configure the host management component 126 executed by the host device 106 to retrieve the contents of the command queue,” wherein Fig. 1 of Hardy shows Host Device 106 accesses the Device Management Service 113 of Enterprise Computing Environment 103 over Network 109.).

Claim 23: (New)

wherein the command is retrieved over a network ([0023] “the management service 113 can cause a host management component 126 to control use of the host device 106 or provision data to the host device 106 through use of a command queue provided by the management service 113. The management service 113 can store commands in a command queue associated with a particular host device 106 and can configure the host management component 126 executed by the host device 106 to retrieve the contents of the command queue,” wherein Fig. 1 of Hardy shows Host Device 106 accesses the Device Management Service 113 of Enterprise Computing Environment 103 over Network 109.).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz as applied to Claims 1, 8 and 15 above, and further in view of Wu et al. (US PGPUB 2018/0248702; hereinafter “Wu”).
Claim 2:
Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz teaches all the limitations of claim 1 as described above. Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz does not teach the following, however, Wu teaches wherein the machine-readable instructions, when executed by the processor, further cause the client device to at least: 

wherein installation on the client device of each package in the set of packages occurs in response to a first verification of the cryptographic signature for each package in the set of packages and a second verification of the cryptographic hash for each package in the set of packages ([0061] “FIG. 3 illustrates process 300 that is performed by modules in a device to manage an installation of an Android application package (APK) in a device …process 300 may check the validity of the permission certificate by verifying a cryptographic signature stored in the permission certificate with a permission certification public key of the manufacturer of the device… process 300 may check the validity of the permission certificate by computing a cryptographic hash of the APK and matching the computed cryptographic hash of the APK with a cryptographic hash stored in the permission certificate. In both embodiments, if process 300 determines that there is a match, the permission certificate will be treated by process 300 as valid.”).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz with the cryptographic protection as taught by Wu in order “to manage the installation of an application, that belongs to a third party developer, in a device whereby the application that is to be installed requires high risk types of permissions” (Wu [0009]).

Claim 9:
Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz teaches all the limitations of claim 8 as described above. Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz does not teach the following, however, Wu teaches further comprising: 
verifying a cryptographic signature for each package in the set of packages; and verifying a cryptographic hash for each package in the set of packages ([0046] “it should be noted that certificate 260 includes… the application package's name… the cryptographic hash of the application package's content and a cryptographic signature.”); and 
wherein installing on the client device each package in the set of packages occurs in response to verifying the cryptographic signature for each package in the set of packages and verifying the cryptographic hash for each package in the set of packages ([0061] “FIG. 3 illustrates process 300 that is performed by modules in a device to manage an installation of an Android application package (APK) in a device …process 300 may check the validity of the permission certificate by verifying a cryptographic signature stored in the permission certificate with a permission certification public key of the manufacturer of the device… process 300 may check the validity of the permission certificate by computing a cryptographic hash of the APK and matching the computed cryptographic hash of the APK with a cryptographic hash stored in the permission certificate. In both embodiments, if process 300 determines that there is a match, the permission certificate will be treated by process 300 as valid.”).   


Claim 16:
Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz teaches all the limitations of claim 15 as described above. Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz does not teach the following, however, Wu teaches wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least: 
verify a cryptographic signature for each package in the set of packages; and verify a cryptographic hash for each package in the set of packages ([0046] “it should be noted that certificate 260 includes… the application package's name… the cryptographic hash of the application package's content and a cryptographic signature.”); and 
wherein installation on the computing device of each package in the set of packages occurs in response to a first verification of the cryptographic signature for each package in the set of packages and a second verification of the cryptographic hash for each package in the set of packages ([0061] “FIG. 3 illustrates process 300 that is performed by modules in a device to manage an installation of an Android 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz with the cryptographic protection as taught by Wu in order “to manage the installation of an application, that belongs to a third party developer, in a device whereby the application that is to be installed requires high risk types of permissions” (Wu [0009]).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz as applied to Claims 1, 8 and 15 above, and further in view of Karimli et al. (US PGPUB 2019/0069122; hereinafter “Karimli”) and Negron et al. (US PGPUB 2016/0352840; hereinafter “Negron”).
Claim 3: (Currently Amended)

send a discovery request to a discovery service, the discovery request comprising the identifier of the client device ([0044] “the profile application 214 can send a query to one or more servers associated with a discovery service … to determine whether the one or more servers associated with the discovery service are aware of a profile that is available for an identifier associated with the device 200 … That is, the device 200 can query the one or more servers associated with the discovery service to determine whether an associated database is storing an association between the identifier and a service provider.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz with the discovery request as taught by Karimli since “In addition to reducing the friction traditionally present in activating services for a device, techniques described herein are directed to enhancing the device and/or network security” (Karimli [0019]).

With further regard to Claim 3, Corneille in view of Nguyen, Csaszar, Fernandez-Ruiz and Karimli does not teach the following, however, Negron teaches wherein the 
receive a discovery response comprising a pinned cryptographic certificate for the provisioning service ([0012] “the client applications expect certain results from the auto-discovery service, such as URLs that, when accessed, provide a certificate policy, a device root certificate, and/or client configurations.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Corneille in view of Nguyen, Csaszar, Fernandez-Ruiz and Karimli with the certificate response as taught by Negron in order “to provide a secure connection between a client application (e.g., a web browser) and network content” (Negron [0002]).

Claim 10: (Currently Amended)
Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz teaches all the limitations of claim 1 as described above. Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz does not teach the following, however, Karimli teaches further comprising: 
sending a discovery request to a discovery service, the discovery request comprising the identifier of the client device ([0044] “the profile application 214 can send a query to one or more servers associated with a discovery service … to determine whether the one or more servers associated with the discovery service are aware of a profile that is available for an identifier associated with the device 200 … That is, the device 200 can query the one or more servers associated with the discovery service to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz with the discovery request as taught by Karimli since “In addition to reducing the friction traditionally present in activating services for a device, techniques described herein are directed to enhancing the device and/or network security” (Karimli [0019]).

With further regard to Claim 10, Corneille in view of Nguyen, Csaszar, Fernandez-Ruiz and Karimli does not teach the following, however, Negron teaches further comprising:
receiving a discovery response comprising a pinned cryptographic certificate for the provisioning service ([0012] “the client applications expect certain results from the auto-discovery service, such as URLs that, when accessed, provide a certificate policy, a device root certificate, and/or client configurations.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Corneille in view of Nguyen, Csaszar, Fernandez-Ruiz and Karimli with the certificate response as taught by Negron in order “to provide a secure connection between a client application (e.g., a web browser) and network content” (Negron [0002]).

Claim 17: (Currently Amended)

send a discovery request to a discovery service, the discovery request comprising the identifier of the client device ([0044] “the profile application 214 can send a query to one or more servers associated with a discovery service … to determine whether the one or more servers associated with the discovery service are aware of a profile that is available for an identifier associated with the device 200 … That is, the device 200 can query the one or more servers associated with the discovery service to determine whether an associated database is storing an association between the identifier and a service provider.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz with the discovery request as taught by Karimli since “In addition to reducing the friction traditionally present in activating services for a device, techniques described herein are directed to enhancing the device and/or network security” (Karimli [0019]).

With further regard to Claim 17, Corneille in view of Nguyen, Csaszar, Fernandez-Ruiz and Karimli does not teach the following, however, Negron teaches 
receive a discovery response comprising a pinned cryptographic certificate for the provisioning service ([0012] “the client applications expect certain results from the auto-discovery service, such as URLs that, when accessed, provide a certificate policy, a device root certificate, and/or client configurations.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Corneille in view of Nguyen, Csaszar, Fernandez-Ruiz and Karimli with the certificate response as taught by Negron in order “to provide a secure connection between a client application (e.g., a web browser) and network content” (Negron [0002]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz as applied to Claims 1 and 8 above, and further in view of Deasy et al. (US PGPUB 2013/0130651; hereinafter “Deasy”).
Claim 6:
Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz teaches all the limitations of claim 1 as described above. Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz does not teach the following, however, Deasy teaches
wherein each package in the set of packages is a Provisioning Package (PPKG) file ([0020] “mobile application package 410 also includes a provisioning tool 420” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz with the installer size as taught by Deasy in order “to assist a user in retrieving virtual phone image 425 and other configuration information (e.g., policy configurations, additional mobile applications, etc.) from [a] virtual phone provisioning service” (Deasy [0020]).

Claim 13:
Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz teaches all the limitations of claim 8 as described above. Corneille in view of Hardy, Nguyen, Csaszar and Fernandez-Ruiz does not teach the following, however, Deasy teaches
wherein each package in the set of packages is a Provisioning Package (PPKG) file ([0020] “mobile application package 410 also includes a provisioning tool 420” [0021] “Upon installation of mobile application package 410, in step 510, the user launches provisioning tool 420 of mobile application package 410. In one embodiment, provisioning tool 420 provides a user interface to the user to input information into provisioning tool 420 that enables provisioning tool 420 to establish a connection (e.g., wireless) to virtual phone provisioning service 215.”).


Response to Arguments
Applicant's arguments, see Pages 9-14 of the Remarks filed December 18, 2020, with respect to the rejections under 35 U.S.C. 103 of Claims 1-4, 6-11, 13-18 and 20-24 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194